Case 4:21-cv-01065 Document 1-6 Filed on 03/31/21 in TXSD Page 1 of 5




                         EXHIBIT F
     Case 4:21-cv-01065 Document 1-6 Filed on 03/31/21 in TXSD Page 2 of 5                             3/25/2021 2:07 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 51832922
                                                                                                           By: Iliana Perez
                                                                                                Filed: 3/25/2021 2:07 PM

                                     CAUSE NO. 2021-11779

JOHN DALISAY                                    §               IN THE DISTRICT COURT OF
                                                §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §                   HARRIS COUNTY, TEXAS
                                                §
UNITED, INC., HOUSTON AND                       §
JOHN DOE                                        §
                                                §
                                                §
       Defendants.                              §           164th JUDICIAL DISTRICT COURT



DEFENDANT UNITED AIRLINES, INC’S ORIGINAL ANSWER AND JURY DEMAND

       Pursuant to the Texas Rules of Civil Procedure, Defendant United Airlines, Inc. (“United”)

files this Original Answer and Jury Demand:


I.     FAILURE TO STATE A CLAIM

       1.      Plaintiff claims an injury during international air travel originating in Manilla,

Philippines. This case and Plaintiff’s claims, if any, are governed by the Convention for the

Unification of Certain Rules for International Carriage by Air signed at Montreal on May 28, 1999

(informally known as the “Montreal Convention of 1999”). See Convention for the Unification of

Certain Rules for International Carriage by Air, opened for signature May 28, 1999, S. Treaty Doc.

No. 106-45, 2242 U.N.T.S. 309. In addition to claims under the Montreal Convention of 1999,

Plaintiff has asserted state common law causes of action which are preempted by the Montreal

Convention of 1999. Plaintiff’s state law claims of negligence constitute failure to state a claim

upon which relief may be granted and should be dismissed.
       Case 4:21-cv-01065 Document 1-6 Filed on 03/31/21 in TXSD Page 3 of 5




II.     GENERAL DENIAL


        2.     Pursuant to Texas Rule of Civil Procedure 92, United asserts a general denial and

denies each and every allegation and cause of action contained in the Plaintiff’s Original Petition.


III.    AFFIRMATIVE DEFENSES

        3.     United asserts the following affirmative defenses, alleged in the alternative, to the

extent necessary, and without waiving any other claim or defense.

        4.     Plaintiff’s alleged injuries and damages were caused or contributed to by Plaintiff’s

own acts, omissions, and negligence. The Court should submit the issue of the Plaintiff’s

contributory and/or comparative negligence to the jury at the time of trial.

        5.     Plaintiff’s alleged injuries and damages were caused or contributed to by a third

party over whom United had no supervision or control.

        6.     Plaintiff’s alleged injuries and damages were caused by an intervening or

superseding cause for which United is not responsible.

        7.     Plaintiff’s claims are barred, in whole or in part, because United’s acts and/or

omissions were not the proximate cause of any injury or harm alleged by Plaintiff.

        8.     Plaintiff failed, in whole or in part, to mitigate his damages, if any. United is not

responsible for damages, if any, resulting from the failure of the Plaintiff to act with ordinary

prudence to eliminate or reduce the effects of Plaintiff’s claimed damages.

        9.     Plaintiff possessed pre-existing conditions and all of his claimed damages did not

proximately result from the events complained of in the Petition.

        10.    Plaintiff’s claim for the recovery of medical or health care expenses, if any, is

limited to the amount actually paid or incurred by or on his behalf. Tex. Civ. Prac. & Rem. Code

§ 41.0105.
      Case 4:21-cv-01065 Document 1-6 Filed on 03/31/21 in TXSD Page 4 of 5




IV.       RULE 193.7 NOTICE

          11.   Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, United provides

notice of its intent to use all documents produced by the plaintiff at any hearings, pretrial

proceedings and the trial of this case.


V.        JURY DEMAND

          12.   United demands a trial by jury.


VI.       PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendant United Airlines, Inc. respectfully

requests this Court find that Plaintiff takes nothing by reason of this lawsuit, enter a judgment in

favor of United, and grant United all other relief to which it may be justly entitled at law or in

equity.

                                              Respectfully Submitted,
                                              STILWELL LAW FIRM, PLLC.


                                              By: /s/ Tom Stilwell
                                                  Richard T. Stilwell
                                                  Texas Bar No. 00791737
                                                  Amanda R. Pierson
                                                  Texas Bar No. 24089258
                                                  3131 Eastside Street, Suite 444
                                                  Houston, Texas 77098
                                                  Telephone: (713) 931-1111
                                                  Facsimile: (713) 931-1211


                                              Attorneys for Defendant United Airlines, Inc.
     Case 4:21-cv-01065 Document 1-6 Filed on 03/31/21 in TXSD Page 5 of 5




                               CERTIFICATE OF SERVICE

       I certify that on the 25th day of March 2021, a true and exact copy of the foregoing
document was served using the Court’s electronic filing system, which will send a copy to all
counsel of record.




                                          By: /s/ Tom Stilwell
                                             Tom Stilwell
